Case 3:17-cv-02183-MEM Document 61-4 Filed 08/19/20 Page 1 of 2

Exhibit D
Mazzoni KEEP AO rae say AM Rasy ¥ WRditnahle COBALy! 20 Page 2 of 2 Page 1 of 1

 

Gmail Christopher Szewczyk <cjs@mkpvlaw.com>

 

Stoud v. Susquehanna County

 

GERARD KARAM <gkarami8@msn.com> Wed, Aug 12, 2020 at 7:26 PM
To: Jaime Hailstone <jhailstone@kbh-law.com>
Cc: Christopher Szewezyk <cjs@mkpvlaw.com>, MARI BURKE <mburke1077@aol.com>

Jamie, Consistent with the Court’s recent order we would like to take the depositions of Commissioners
Warren, Arnold, Hall and Giangreco. | propose the following dates: August 20, 25, 27, September, 3, 7, 9
and 10. Please let me know what dates work for you and Commissioners Warren, Arnold and Hall. Once
we get an agreed upon date we then can get dates from Attorney Giangreco. Thanks, Jerry

Sent from my iPad

Gerard M. Karam

https://mail.google.com/mail/u/0?ik=f151663bc6&view=pt&search=all&permmsgid=msg-... 8/17/2020
